Jenkins, P. J.
This was a suit by aaeropper for damages on account of the alleged breach by the landlord of a contract whereby, according to the allegations of the petition, the plaintiff “rented” from the defendant described land to be cultivated during the year 1931 by the plaintiff, the defendant to furnish the live stock, fertilizer, and farming implements, and each party to receive half of the crops grown on the premises. It was alleged that after the plaintiff entered upon the premises, cleared up a portion of the land and planted a garden, the defendant, without any reason or justification, evicted him from the premises. The suit was filed May 5, 1931, before the maturity of the crops. The court sustained a general demurrer and dismissed the petition on the theory that it was prematurely brought. Held, that the relation between the parties, as set forth by the petition, was that of landlord and cropper (Civil Code of 1910, § 3707), and, under the ruling by this court in Perdue v. Cason, 22 Ga. App. 284 (96 S. E. 16), the petition set forth a cause of action and was not prematurely brought. Accordingly, the court erred in sustaining the general demurrer.

Judgment reversed.


Stephens and Sutton, JJ., concur.